DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-3, 11, and 13 are currently amended. Claims 4-10, 12, and 14-20 are original. Claims 1-20 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 112(b)
	Claim 1 has been amended to rectify the antecedent basis issue such that the corresponding 35 USC 112(b) rejections for claims 1-10 are withdrawn.
Rejection Under 35 USC 101
	Claim 1 has been amended to positively recite structural elements (e.g. first and second user devices and a server) such that the corresponding 35 USC 101 “software per se” rejections for claims 1-10 are withdrawn.
The claims have been amended but the 35 USC 101 eligibility rejections for claims 1-20 are upheld.
Rejection Under 35 USC 102/103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. generation of the first virtual mediation persona in the independent claims, specifying that the interaction is a non-clinical social support interaction comprising a second user initiating in real-time a social communication to the first user), and thus the corresponding 35 USC 

Response to Arguments
Rejection Under 35 USC 101
	On pages 9-10 of the Remarks filed 8/10/2021 Applicant argues that the claims provide a “functional improvement in the technical field of electronic remote health care, the quality and organization of communications between patients and clinicians or other healthcare professionals” by utilizing first and second virtual mediation personas to “facilitate and mediate consolidated communication and/or interaction between the first user and the second user,” thereby reducing the number of different communication channels between the users. Applicant further submits that the claims thus solve “an underlying problem of reduced compliance and/or engagement of the patient with their health plan, health providers, caregivers and/or doctors in electronic remote healthcare, by providing ‘a virtual mediation persona [that] ‘walks’ alongside the user in their health care journey and keeps their support network engaged, through interaction with the app, and helps the user’s friends and family gain actionable insights and encourages real-time intervention with the user.’” Applicant’s arguments are fully considered, but are not persuasive. The problem of “reduced compliance and/or engagement of the patient with their health plan” and other entities is not a technical problem, but rather a business or organizational issue. The solution offered to this problem (e.g. use of virtual mediation personas to facilitate engagement with software) does not then solve a technical problem, it merely provides a business solution to a business problem. Providing generic virtual personas for asking questions and receiving answers from a user does not amount to a technical improvement, and instead is considered equivalent to providing user interfaces with arbitrary display designs. Under a Step 2A – Prong 2 analysis, the use of user interfaces to interact with a user for displaying and receiving information is considered both implementation of an abstract idea with generic computing elements (because user interfaces merely digitize the provision and receipt of information that could otherwise be shared between human actors) and insignificant extra-solution activity (because user interfaces are used for mere data gathering and outputting functions tangential to the core assessment and intervention determination functions of the invention). Examiner also notes that use of 
	Applicant further argues on page 10 of the Remarks that the claims are not directed to an abstract idea because “if interaction was solely between two human entities, it would not and could not include the utilization of a ‘virtual persona.’” Applicant’s arguments are fully considered, but are not persuasive. As indicated above, the use of virtual personas is considered to be a generic additional computing element equivalent to a user interface with an arbitrary display design. The virtual persona is considered to merely digitize or automate diagnostic interactions that could occur between two human users, e.g. asking questions and receiving answers. Thus, the virtual personas do not preclude the claims from being directed to an abstract idea.
	Applicant argues on pages 10-11 of the Remarks that the first user device, second user device, and server “are not merely generic computer components, at least because, as indicated by the claims as a whole, they operate within the system in the specific manner claimed and, indeed, operate as specialized machines.” Applicant’s arguments are fully considered, but are not persuasive. The user devices and server are not specialized machines as Applicant asserts, as evidenced by at least para. [0097] of Applicant’s specification: “System 110, user device 106 and user device 108 are operational within numerous general-purpose or special-purpose computing system environments, configurations, processors and/or microprocessors. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the technology disclosed herein include, but are not limited to, personal computers, server computers, hand-held or laptop devices…” which shows that various generic and well-known systems and user devices may be utilized to implement the invention. Examiner further notes MPEP 2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not quality as a particular machine.” In the present case, use of user devices and a server to receive, analyze, and display information does not qualify these additional elements as ‘specialized machines.’ 
	On pages 12-13, Applicant argues that the use of a virtual mediation persona to present 
	Applicant argues on pages 13-14 that Examiner’s characterization of the virtual personas as merely digitizing interactions between human actors is improper, at least because “fanciful interaction with an anthropomorphized virtual media persona is found to be more engaging that other related, and also, digital interactions that actually do occur between humans.” Applicant’s arguments are fully considered, but are not persuasive. The virtual personas as presently drafted in the claims are merely displayed to a user along with questions that the user can answer. They amount to a generic user interface element that displays and receives data from a user, thereby digitizing an interaction that could otherwise take place between human actors. Even if such an interaction could not take place in the same manner between two human actors (e.g. if a user is uncomfortable speaking to another human being, as in the example Applicant provides on page 13), this data gathering function still amounts to insignificant extra-solution activity because it provides necessary data gathering functions (i.e. the system requires some kind of patient information to analyze, and the user interface element is one means of gathering this necessary data). Further, as addressed above, the use of virtual personas to facilitate interaction with software applications is well-understood, routine, and conventional such that this element does not provide an inventive concept. 
For the reasons outlined above, the 35 USC 101 rejections are upheld for claims 1-20. 
Rejection Under 35 USC 102/103
	On page 14 of the Remarks filed 8/10/2021 Applicant argues that Sidel does not disclose an intervention being non-clinical and social in nature and comprising the second user initiating in real-time a social communication to the first user, specifically alleging that “prompting real-time social communication such as a phone call to ask how someone is doing… is not taught or suggested in Sidel.” Applicant’s arguments are fully considered, but are moot because Sidel is not relied upon in the present rejection to teach or disclose the limitation at issue. However, Examiner also notes that there is no specific distinction made between “clinical” and “non-clinical” interventions, and that any intervention by any user that 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
- a “communication module” configured to aggregate a plurality of communication channels within the system as in claim 10.
In the above case, the word “module” serves as a generic placeholder word, functional language is recited after the words “configured to,” and no particular structure has been introduced for the element. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the communication module is being interpreted as a software element in accordance with paras. [0098] (“System 110 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-10 are directed to a system (i.e. a machine) and claims 11-20 are directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 11 recites steps that, under their broadest reasonable interpretations, cover presenting a plurality of questions to a first user; receiving a plurality of answers to the plurality of question from the first user; assessing whether a natural non-clinical social support intervention for a first user is appropriate; determining an appropriate natural non-clinical social support intervention based at least in part on a result of the assessment, wherein the determined natural non-clinical social support intervention comprises a second user initiating in real-time a social communication to the first user; and prompting the second user to perform the appropriate natural non-clinical social support intervention for the benefit of the first user.
But for the recitation of generic computer components like first and second user devices, a server, and virtual mediation personas displayed on the user devices, each of these steps, when considered as a whole, describe a medical diagnostic/planning interaction that could take place between various human entities involved in a patient’s care, e.g. the patient and one or more medical professionals or caregivers. For example, a caregiver could interact with a patient to ask questions and receive answers as part of an assessment of their health and needs, and prescribe a social intervention (e.g. check-in conversation) deemed appropriate for the patient based on the assessment. The caregiver could then set some kind of reminder or prompt for themselves to perform the intervention at a later time, e.g. by using a sticky note, following up with the patient at a prescribed time, or other reminder tools. Thus, the steps recited in this claim describe interactions between a patient and one or more medical professionals or caregivers, and accordingly claim 11 recites an abstract idea in the form of a certain method of organizing human activity. Independent claim 1 recites substantially similar functions to the steps of claim 11, and similarly amounts to a certain method of organizing human activity. 
Dependent claims 2-10 and 12-20 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 11, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-9 and 12-19 recite further limitations that, under their broadest reasonable interpretations, amount to additional steps/functions in the method of organizing human activity. 
Specifically, claims 2 and 12 recite generating a score based at least in part on feedback from the first user and determining the intervention by mapping the score to the intervention, which could be 
Claims 3 and 13 recite providing an interaction with the first user based on the answers to presented questions, which could be accomplished by a caregiver and patient interacting in a Q&A-type conversation with the caregiver modifying later interactions based on the patient’s answers, e.g. asking unplanned follow-up questions about a particular concerning answer. 
Claims 4 and 14 recite notifying the second user of at least one of the answers to the questions from the first user, which could be accomplished during a caregiver-patient conversation when the patient answers a question. 
Claims 5 and 15 recite prompting the second user to interact with the first user, which could be accomplished by the caregiver leaving themselves some kind of reminder (e.g. a sticky note, a calendar appointment, a colleague) to interact with the patient.
Claims 6-7 and 16-17 recite performing various screening types based on the first user’s answers to the questions and providing appropriate resources for self-management of the patient’s condition. This could be accomplished during a patient-caregiver interaction by a caregiver assessing a user’s answers to determine their emotional state or social risk factors and providing informational resources such as pamphlets appropriate to the user’s situation. 
Claims 8-9 and 18-19 recite detecting a user at a geofenced location, verifying that the user is at the location for their own care by asking the user a question, and alerting the second user that the first user is at the location for their own care. This could be accomplished by a check-in procedure at a caregiver’s clinic, e.g. by a receptionist seeing a patient enter the clinic, asking the patient whether they have arrived for their own care, and communicating an alert to a caregiver on duty that the patient has arrived for their own care.
 	Thus, dependent claims 2-10 and 12-20 also recite an abstract idea in the form of a certain 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1 and 11 do not include additional elements that integrate the abstract idea into a practical application. Claims 1 and 11 each recite the additional elements of a first user device comprising a first display, a second user device comprising a second display, a server comprising an intervention mediator configured to electronically communicate with the first user device and the second user device, as well as the functional additional element of generating a first virtual mediation persona for display on the first display of the first user device to perform the question presentation and answer receipt functions. These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic/ automated environment). 
Further, the use of user devices to provide and solicit information to and from the first and second user amounts to mere instructions to apply the exception with a computer, because the user devices merely serve to digitize interactions between human actors. That is, the first and second users interact in various ways as described in the certain method of organizing human activity above, and the user devices merely serve to provide such interactions in a digital environment rather than via in-person interaction (i.e. merely using computers as tools with which to implement an otherwise-abstract communication between humans). Additionally, the use of a server comprising an intervention mediator to communicate with the user devices and provide the functions of the abstract idea recited in claim 1 (e.g. assessing, determining, and providing) also amounts to mere instructions to apply the exception on a 
The judicial exception recited in dependent claims 2-10 and 12-20 is also not integrated into a practical application under a similar analysis as above. The functions of claims 2-3, 6-8, 12-13, and 16-18 are performed with the same additional elements introduced in claims 1 and 11, without introducing any new additional elements of their own, and accordingly also amount to mere instructions to apply the abstract idea on these same additional elements.
Claims 4-5, 9, 14-15, and 19 introduce second virtual mediation personas generated for display on the various user devices and configured to provide the notification, prompting, and asking functions described above. However, these “persona” additional elements are not described beyond merely displaying and receiving information for a user and as such are considered equivalent to user interfaces with arbitrary display designs, as explained above for the first persona of claims 1 and 11. The use of user interfaces to interact with a user for displaying and receiving information is considered both implementation of an abstract idea with generic computing elements (because user interfaces merely digitize the provision and receipt of information that could otherwise be shared between human actors) and insignificant extra-solution activity (because user interfaces are used for mere data gathering and outputting functions tangential to the core assessment and intervention determination functions of the invention). 
Claim 10 introduces the additional element of a communication module configured to aggregate a plurality of communication channels within the system, each channel providing communication between 
Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server comprising an intervention mediator and first and second user devices for performing the assessing, determining, providing, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited hardware elements, Examiner notes para. [0097] of Applicant’s specification: “System 110, user device 106 and user device 108 are operational within numerous general-purpose or special-purpose computing system environments, configurations, processors and/or microprocessors. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the technology disclosed herein include, but are not limited to, personal computers, server computers, hand-held or laptop devices…” which shows that various generic and well-known computing element and user device combination may be utilized to implement the invention. 
Regarding the virtual mediation persona additional elements in the independent and dependent claims, the use of various virtual personas to display and receive data amounts to insignificant extra-solution activity. The combination of a server implementing a software application in communication with 
Regarding the additional elements introduced in dependent claims 10 and 20, as noted above, the use of a communication module aggregating a plurality of communication channels amounts to insignificant extra-solution activity. This activity is also well-understood, routine, and conventional in the art; for example, paras. [0023] & [0074] of Sidel et al. (US 20160042133 A1), paras. [0042] & [0075] of Collier et al. (US 20110125844 A1), and para. [0037] of Ramaci et al. (US 20190043622 A1) show that aggregating multiple channels of electronic communication between a central system and various user devices is well-understood, routine, and conventional. 
Further, the combination of these additional elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed as a certain method of organizing human activity and thus do not provide an inventive concept. Additionally, the combination of multiple user interface-enabled user devices communicating with a central system via various channels to assess user input and facilitate user interventions is a well-understood, routine, and generic combination, as evidenced by at least Sidel Figs. 1a-b, Slepian Fig. 1, and Collier Fig. 1. 
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidel (US 20160042133 A1) in view of Slepian et al. (US 20160314279 A1) and Collier et al. (US 20110125844 A1).
Claims 1 and 11
Sidel teaches a system for aggregating communication channels to generate effective interventions, the system comprising: 
a first user device comprising a first display; a second user device comprising a second display; and a server comprising an intervention mediator configured to electronically communicate with at least one of a first user via the first user device and a second user via the second user device (Sidel Fig. 1, [0041]-[0042], noting a system comprising two or more remote workstations (i.e. first and second user devices) electronically communicating with an application server), the intervention mediator configured to: 

present a plurality of questions to the first user on the first display (Sidel [0051], noting the client is presented with a series of questions via a visual display on his or her remote , and
receive a plurality of answers to the plurality of questions from the first user via the first user interface (Sidel [0051], noting the client may answer displayed questions via radio buttons, checkboxes, prepopulated answers, or free text; the data generated by the client’s choice in answer is transmitted from the client’s workstation to the system’s database for storage in the client’s account; see also [0078], noting the client can answer “check-in” questions presented on their device);
assess whether a  (Sidel [0051], noting an initial Discovery Assessment that assesses a client’s symptoms, behaviors, etc. and provides the basis for determining needs and interventions as noted in [0054]; see also [0078], noting client status updates or “check-ins” gleaned from answers to presented questions may alter or update the client’s treatment);
determine a specific  (Sidel [0062], noting the system may suggest treatment recommendations based on incoming data, e.g. from the Discovery Assessment or periodic “check-in” updates to the Discovery Assessment data; see also [0092], noting a determined intervention may be achieved by the care manager through personal, virtual contact with the client via text or phone conversations, i.e. the intervention can be considered a social support intervention because it includes the second user initiating a communication to the first user to cause social interaction between the two); and 
provide the second user, via the second user device, a prompt to perform the specific  (Sidel [0092], noting the system can provide alerts to the care manager (i.e. a second user on a second user device) corresponding to virtual interventions needed to be undertaken on behalf of the client (i.e. a first user)).  
In summary, Sidel shows a remote care management system in which a user is presented with questions and provides answers to the questions via interaction with an application interface displayed on a first virtual mediation persona generated for display on the first user device. Sidel also discloses that specific interventions may be facilitated by a caregiver initiating a social communication with the patient (e.g. a phone conversation as in [0092]), as well as that non-clinical entities may utilize various features of the system (e.g. family and friend as in [0099]), but fails to explicitly disclose that the specific interaction is a non-clinical social support intervention as indicated in the instant claim. 
However, Slepian teaches that a clinical tracking and communication application may include a virtual avatar or “buddy” character to present pop ups and alerts to a user in order to facilitate movement through the system and make interaction with the application more enjoyable (Slepian [0015], [0138]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the question and answer process for the first user of Sidel such that it is facilitated by a virtual avatar displayed on a first device as in Slepian in order to smooth out and facilitate movement through the system and to make use of the system more enjoyable, which will ultimately lead to enhanced use of the system by the first user (as suggested by Slepian [0015] & [0138]).
Additionally, Collier teaches that a remote care management may be used by second users including official clinical caregivers as well as lay users like family and friends of the patient to provide social support interventions like a phone call check-in (Collier [0021], [0029], [0066], [0088], noting interchangeable clinical and non-clinical user types to provide social support, e.g. via prompting the second user to communicate with the user). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the offered social support interventions of the combination such that they are specifically non-clinical social support interventions provided by non-clinical users like family and friends as in Collier in order to increase the social resources of a person under medical treatment to improve the care and recovery of a given patient via non-clinical, social support interactions (as suggested by Collier [0017], [0021], [0066], noting patients with rich personal networks recover more quickly from disease and live longer, and that lack of social resources correlates with depression, suicide, and emotional distress, indicating that a user experiencing these conditions would benefit from interaction with non-clinical members of a social support network).
Claim 11 recites substantially similar subject matter to claim 1, and is also rejected as above. 
Claim 2
Sidel in view of Slepian and Collier teaches the system of Claim 1, and the combination further teaches wherein the intervention mediator is configured to: 
generate a score based at least in part on feedback from the first user via the first user device (Sidel [0053], noting client scores generated from the client’s answers (i.e. feedback) to various elements of the Discovery Assessment, e.g. scores of particular psychological assessments screening for specific conditions such as depression, anxiety, sleep disturbance, bipolar disorder, PTSD, etc.); and
determine the specific intervention by mapping the score to the specific intervention (Sidel [0065]-[0072], noting examples of particular interventions recommended for indicated conditions such as depression, sleep problems, low social functioning, and bipolar disorders or psychosis; such indicated conditions would be determined from psychological assessment scores as described in [0053], such that these specific interventions are considered “mapped to” scores that indicate each condition).  
Claim 12
Sidel in view of Slepian and Collier teaches the method of Claim 11, and the combination further teaches the method comprising: 
generating a score based at least in part on feedback from the first user via the first user device (Sidel [0053], noting client scores generated from the client’s answers (i.e. feedback) to various elements of the Discovery Assessment, e.g. scores of particular psychological assessments screening for specific conditions such as depression, anxiety, sleep disturbance, bipolar disorder, PTSD, etc.); 
mapping the score to the appropriate natural support intervention (Sidel [0065]-[0072], noting examples of particular interventions recommended for indicated conditions such as depression, sleep problems, low social functioning, and bipolar disorders or psychosis; such indicated conditions would be determined from psychological assessment scores as described in [0053], such that these specific interventions are considered “mapped to” scores that indicate each condition); and
delivering a prompt for the appropriate natural support intervention to at least one of the first user, via the first user device, and the second user, via the second user device (Sidel [0092], noting the system can provide alerts (i.e. prompts) to the care manager (i.e. a second user on a second user device) corresponding to virtual interventions needed to be undertaken on behalf of the client (i.e. a first user)).  
Claims 3 and 13
Sidel in view of Slepian and Collier teaches the system of Claim 1, and the combination further teaches wherein the intervention mediator is configured to: cause the first virtual mediation persona to provide an interaction with the first user via the first user device based on the plurality of answers (Sidel [0053], noting the data generated by the client’s answers to the questions of the Discovery Assessment (i.e. as facilitated by the virtual mediation persona in the context of the combination with Slepian) are compiled into a report generated by the system, which can be accessed by the client; providing a report to the client is considered equivalent to providing an interaction to the first user based on the plurality of answers; see also [0052] & [0079], noting questions subsequently presented to the client can be based on the client’s answers to previous questions, i.e. the system provides a further question interaction with the first user (i.e. facilitated by the virtual persona) based on a plurality of answers to initial questions).  
Claim 13 recites substantially similar subject matter as claim 3, and is also rejected as above. 
Claims 4 and 14
Sidel in view of Slepian and Collier teaches the system of Claim 3, and the combination further teaches wherein the intervention mediator is configured to  (Sidel [0059], noting a care manager (i.e. second user) is alerted via an audio or visual alert when the Discovery Assessment report is completed so that they may view the answers in the report; [0074] further notes that a client’s care manager (i.e. second user) may directly view check-in statuses (i.e. answers) on their mobile device).  
In summary, the combination shows a system in which a second user can be notified of and view the first user’s answers to questions on their own user device. The combination also contemplates a first virtual mediation persona that assists the first user in navigating the system, as described for claim 1 above, and notes that the system application consists of both “a client-side interface and a care manager-side interface, each having separate capabilities” (Sidel [0077]). However, the present combination fails to explicitly disclose that the notifying function for the second user is provided by a second virtual mediation persona generated for display on the second user device as indicated in the instant claim. 
However, Slepian teaches that a clinical tracking and communication application may include a 
Claim 14 recites substantially similar subject matter as claim 4, and is also rejected as above. 
Claims 5 and 15
Sidel in view of Slepian and Collier teaches the system of Claim 3, and the combination further teaches wherein the intervention mediator is configured to  (Sidel [0074], noting alerts are provided to the care manager when communication from a client is desired; see also [0092], noting a care manager is alerted at various intervals when virtual interventions need to be undertaken, including interventions that may be achieved by the care manager through contact with the client via text or phone conversations on the application).  
In summary, the combination shows a system in which a second user can be prompted to interact with the first user via the system. The combination also contemplates a first virtual mediation persona that assists the first user in navigating the system, as described for claim 1 above, and notes that the system application consists of both “a client-side interface and a care manager-side interface, each having separate capabilities” (Sidel [0077]). However, the present combination fails to explicitly disclose that the prompting function for the second user is provided by a second virtual mediation persona generated for display on the second user device as indicated in the instant claim. 
However, Slepian teaches that a clinical tracking and communication application may include a 
Claim 15 recites substantially similar subject matter as claim 5, and is also rejected as above. 
Claims 6 and 16
Sidel in view of Slepian and Collier teaches the system of Claim 3, and the combination further teaches wherein the intervention mediator is configured to: 
perform a screening of an emotional state of the first user based on at least one of the plurality of answers from the first user (Sidel [0053], [0078], noting screening tools include those that ask questions regarding depression, suicidal ideation, etc. as well as check-in questions directed to how the client is feeling); and 
provide to the first user, via the first user device, at least one resource usable by the first user to self-manage the emotional state based on the screening (Sidel [0097]-[0098], noting client portal provides access to tailored and engaging educational material relevant to the client, e.g. reminders to engage in self-management activities like taking medication, walking, showering, etc.; such reminders are tailored to the client and are thus considered to be based on the initial screening and/or subsequent check-ins of the user’s emotional state; see further [0048], noting the client can access “relevant content, including but not limited to videos and/or articles of interest” via their user devices. As a specific example, the system can recommend behavioral activation for patients experiencing depression per [0066]).  
Claim 16 recites substantially similar subject matter as claim 6, and is also rejected as above. 
Claims 7 and 17
Sidel in view of Slepian and Collier teaches the system of Claim 3, wherein the intervention mediator is configured to: 
perform a screening of at least one social determinant of health of the first user based on at least one of the plurality of answers from the first user (Sidel [0053], noting screening tools include those that ask questions regarding drug or alcohol use, social functioning, sleep disturbances, etc. (i.e. social determinants of health)); and 
provide to the first user, via the first user device, at least one resource usable by the first user to self-manage the social determinant of health based on the screening (Sidel Sidel [0097]-[0098], noting client portal provides access to tailored and engaging educational material relevant to the client, e.g. reminders to engage in self-management activities like taking medication, walking, showering, etc.; such reminders are tailored to the client and are thus considered to be based on the initial screening and/or subsequent check-ins of the user’s social determinants of health; see further [0048], noting the client can access “relevant content, including but not limited to videos and/or articles of interest” via their user devices. As a specific example, the system can recommend setting specific goals for social interactions such as maintaining eye contact or attending one new social event per week for patients reporting low social functioning per [0070]).  
Claim 17 recites substantially similar subject matter as claim 7, and is also rejected as above. 
Claim 10
Sidel in view of Slepian and Collier teaches the system of Claim 1, and the combination further teaches the system comprising a communication module configured to aggregate a plurality of communication channels within the system, each channel providing communication between at least two of the intervention mediator, the first user device, and the second user device (Sidel [0023], [0074], noting the system allows for integrated phone, text, and email (i.e. multiple channels) communication between the client and the care manager (i.e. the first and second user devices) via the mobile engagement application, such that the mobile engagement application is considered a communication module configured to aggregate a plurality of communication channels within the system). 
Claim 20
comprising aggregating a plurality of communication channels between at least two of the first user device, the second user device, and a system utilized to facilitate communication between the first user and the second user  (Sidel [0023], [0074], noting the system allows for integrated phone, text, and email (i.e. multiple channels) communication between the client and the care manager (i.e. the first and second user devices) via the mobile engagement application).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sidel, Slepian, and Collier as applied to claims 1 and 11 above, and further in view of Nyquist (US 20190046035 A1).
Claims 8 and 18
Sidel in view of Slepian and Collier teaches the system of Claim 1, and the combination further teaches that a case manager (i.e. the second user) may be alerted when a client (i.e. a first user) has called for emergency services (Sidel [0074], [0080]). This shows that the case manager or other clinical worker has an interest in being alerted when a patient is seeking medical care, particularly unexpected or emergency care. However, Sidel performs this alerting function by determining when a user has attempted to call 9-1-1, and thus fails to explicitly disclose wherein the intervention mediator is configured to: detect the first user at a geofenced location; verify that the first user is at the geofenced location for their own care; and alert at least the second user via the second user device that the first user is at the geofenced location for their own care. 
However, Nyquist teaches a patient monitoring system (Nyquist abstract) that can: 
detect the first user at a geofenced location (Nyquist [0006], [0059], noting the system detects a location of a mobile monitor (e.g. a patient’s phone or other user device per [0059]) at a medical care facility; the facilities are identified by boundaries as shown in Fig. 3, considered equivalent to geofences);
verify that the first user is at the geofenced location for their own care (Nyquist [0012], [0059], claim 19, noting the system provides notifications, prompts, etc. to a patient to solicit feedback such as confirmation of patient information and/or whether the patient is seeking medical attention at the facility);
and alert at least the second user via the second user device that the first user is at the geofenced location for their own care (Nyquist [0059], noting the system may alert a medical caregiver that the patient is seeking medical treatment from a medical care facility).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the function of the combination allowing case manager alerting when a patient seeks emergency care with the function of Nyquist allowing caregiver alerting in the case of a patient being detected at and confirming intent to be treated by a medical facility because, as suggested by both Sidel [0074] & [0080] as well as Nyquist [0059], a patient’s medical caregivers have an interest in being alerted when a patient is seeking medical care in various forms, and providing such alerts would advantageously provide a more complete picture of a patient’s medical care to the case manager so that they may stay informed about any emergencies, unexpected treatments, or other updates to a patient’s health. 
Claim 18 recites substantially similar subject matter as claim 8, and is also rejected as above. 
Claims 9 and 19
Sidel in view of Slepian, Collier, and Nyquist teaches the system of Claim 8, and the combination further teaches wherein the intervention mediator is configured to generate, for display on the first user device, a first virtual media persona configured to ask the first user at least one question to verify that the first user is at the geofenced location for their own care (Nyquist [0012], [0059], claim 19, noting the system provides notifications, prompts, etc. (i.e. at least one question) to a patient to solicit feedback such as confirmation of patient information and/or whether the patient is seeking medical attention at the facility; see also Slepian [0015], [0138], noting a virtual avatar or buddy character is displayed to facilitate movement through the system and make interaction with the application more enjoyable; when considered together in the context of the combination, the questions disclosed by Nyquist could be presented by the virtual media persona generated and displayed as in Slepian).  
Claim 19 recites substantially similar subject matter as claim 9, and is also rejected as above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687